Case: 3:20-cv-00380-DRC Doc #: 1 Filed: 09/14/20 Page: 1 of 8 PAGEID #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

ANDREW ROLLISON CaseNo: “2. 2O-CN- DVO
6807 Locustview Drive
Huber Heights, Ohio 45424 Judge

Plaintiff,
VS.
SECRETARY OF THE AIR FORCE COMPLAINT WITH
Barbara M. Barrett JURY DEMAND
1670 Air Force Pentagon
Washington, D.C. 20330-1670

Defendant.

 

Now comes Plaintiff Andrew Rollison (“Rollison”) by his counsel, and for his Complaint
against Defendant Secretary of The Air Force hereinafter referred to as “Defendant” states as

follows:
I. PARTIES, JURISDICTION & VENUE

1. This is an action for wrongful discharge predicated on repeated allegations by his
supervisor and coworkers about his perceived sexual orientation, hostile work environment
involving sexual assault, sexual harassment, privacy/civil rights violations and reprisal
employment discrimination pursuant to the Civil Rights Act of 1964, as amended, the
Rehabilitation Act of 1973 and an appeal of the July 9, 2020 decision of the Merit System
Protection Board, attached as Exhibit A.

2. Plaintiff is a resident of Montgomery County, Ohio and a former employee of

Defendant’s Wright Patterson Air Force Base in Wright-Pat AFB, Ohio.
Case: 3:20-cv-00380-DRC Doc #: 1 Filed: 09/14/20 Page: 2 of 8 PAGEID #: 2

3. Defendant Department of the Air Force has a base of operations at Wright Patterson Air
Force Base and is Plaintiff's former employer.
4. Jurisdiction in this Court is proper at least pursuant to the Civil Rights Act of 1964, as
amended, the Rehabilitation Act of 1973 and 5 U.S.C. §7703 (b)(2).
5. Venue properly lies with the Southern District of Ohio pursuant to 29 USS.C. §1132
(e)(2) because the acts herein complained of have occurred within this district.
6. On or about July 8, 2020 the Merit Systems Protection Board issued a decision which,
granted Plaintiff pursuant to 5 U.S.C. §7703 (b)(2) the right to bring this action in this Court no
later than thirty days after the date the decision became final, which by language in the decision
was August 13, 2020. Plaintiff has timely filed this Complaint.

I. FACTUAL BACKGROUND
7. Plaintiff restates the previous allegations of paragraphs 1-6 herein.
8. Plaintiff began employment with Defendant in June 2003 and was appointed as a
Logistics Management Specialist in 2013.
9. Beginning around 2017, Plaintiff became the subject of persistent and constant
harassment by management officials and other employees based on outside factors being used by
agency not affecting work performance
10. One of the earlier incidents involved a supervisor sexually assaulting Plaintiff, pursuing
sexual encounters by leaning over Plaintiff's desk in a sexually suggestive manner and also
inviting Plaintiff over to his home which were all unwelcomed advances.
11. In conjunction with paragraph 10, Plaintiff experienced inappropriate gestures from co- .

workers in a hallway at work.
Case: 3:20-cv-00380-DRC Doc #: 1 Filed: 09/14/20 Page: 3 of 8 PAGEID #: 3

12. The above offensive conduct would continue over the next two years, including but not
limited to Plaintiff being sexually assaulted, sexually accosted, subjected to numerous sexual
comments and gestures, asked to watch a pornographic film, had three hearts drawn on his desk,
was winked at, and had a coworker rub his foot against Plaintiff's foot.

13. Plaintiff was also taunted and harassed about his attempts to take anti-harassment training
and outside factors not affecting his work performance which led to stress, anxiety and
depression. In particular, once in a bathroom stall at work, and then on several subsequent
occasions, co-workers would randomly talk about Plaintiff's mental health issues and a medical
condition that affected Plaintiff's partner.

14. Soon after being diagnosed with his long term medical condition/disabilities, Defendant
demoted Plaintiff and changed his job duties. Plaintiff suffers from stress anxiety, depression,
and a psychiatric condition.

15. Plaintiff reported all the matters set forth above to his collective bargaining representative
who in turn notified Plaintiff's management organization. However the offensive behavior did
not cease.

16. While experiencing significant psychiatric side effects of medications, stress and
workplace hostility, on or about August 18, 2019 Plaintiff, called off sick from work to recover
and as Defendant alleges Plaintiff later called his immediate manager to resign and threatened
him after work hours. Defendant cast doubt and uncertainty over this set of allegations against
Plaintiff in their filing with the Merit Systems Protection Board. Plaintiff's medical
condition/disability also casts doubt on these allegations as he has no memory of calling in a

resignation or threatening the immediate manager. This happened withing a short time-frame of a
Case: 3:20-cv-00380-DRC Doc #: 1 Filed: 09/14/20 Page: 4 of 8 PAGEID #: 4

approximately a week after Plaintiff's immediate manager made a threatening gesture towards
him in a weekly staff meeting in conjunction with outside parties.
17. When Plaintiff next returned to work on August 20, 2019 after allegedly resigning and
threatening his manager, he was detained by Defendant’s police force, handcuffed, removed
from the worksite, interviewed and placed on investigative leave without any indication later of
the investigation’s outcome or his employment status. Defendant failed to provide Plaintiff any
union representation at that time, or an attorney violating Plaintiff's Weingarten and civil rights.
18. Plaintiff's resignation was not voluntary and was medically driven and was part ofa
coercive campaign by the Defendant’s management and arose out of the hostile work
environment he was subjected to over the previous two plus years.
Ill. CLAIMS FOR RELIEF

A. First Claim for Relief- Sex Discrimination Civil Rights Act of 1964, as amended
19. Plaintiff restates the previous allegations of paragraphs 1-18 of his Complaint.
20. Plaintiff is protected from sex discrimination, by the Civil Rights Act of 1964, as
amended.
21. During his employment, Plaintiff was subjected to hostile treatment repeated allegation
by his supervisor and coworkers about his perceived sexual orientation, which has predicated on
his sex male.
22. The offensive and hostile work environment concerns were not addressed by Defendant
after Plaintiff brought his concerns to his union representatives.
23. The continuing harassment along with deteriorating health of Plaintiff would eventually

lead to Plaintiff's involuntary resignation.
Case: 3:20-cv-00380-DRC Doc #: 1 Filed: 09/14/20 Page: 5 of 8 PAGEID #: 5

24. As a result of Defendant’s unlawful termination, Plaintiff's mental health status has
exacerbated towards a negative status, out of line with his normal health mood and Plaintiff has
continued to suffer mental anguish, emotional distress and anxiety from being removed from
employment and further reprisals by Defendant.
25. Further, as a result of Defendant’s unlawful termination, Plaintiff has also been damaged
in the form of lost pay, plus the loss of associated fringe benefits, including disability retirement
options a loss of seniority potential promotional opportunities and has incurred reasonable
attorney fees.
SECOND CLAIM FOR RELIEF

Retaliation, Civil Rights Act of 1964, as amended
26. Plaintiff restates the previous allegations 1-25 of his Complaint.
27. After experiencing the persistent and repeated offensive and hostile treatment predicated
on repeated allegations by his supervisor and coworkers about his perceived sexual orientation,
Plaintiff brought forth his concerns to the attention of his collective bargaining representatives.
Upon information and belief the union then brought these concerns to management’s attention.
28. | However, Defendant took no reasonable steps to correct the problems Plaintiff was facing
and rather took calculated actions which lead to his forced resignation.
29. Asa result of Defendant’s unlawful termination, Plaintiff's mental health has exacerbated
towards a negative outcome and Plaintiff now suffers mental anguish, emotional distress and
anxiety.

30. Further, as a result of Defendant’s unlawful termination, Plaintiff has also been damaged
Case: 3:20-cv-00380-DRC Doc #: 1 Filed: 09/14/20 Page: 6 of 8 PAGEID #: 6

in the form of lost pay, plus the loss of associated fringe benefits, a loss of seniority, potential
promotional opportunities, including disability retirement options, a loss of seniority and has

incurred reasonable attorney fees.

THIRD CLAIM FOR RELIEF
Disability Discrimination, the Rehabilitation Act of 1973
31. Plaintiff restates the previous allegations 1-30 of his Complaint.
32. Plaintiff is an individual with disabilities as described above and as such was and is a
covered individual pursuant to the Rehabilitation Act of 1973.
33. During his employment Plaintiff was subjected to hostile, offensive and cruel treatment
predicated on repeated allegations by his supervisor and coworkers about his perceived sexual
orientation, and mental health issues as previously described herein.
34. The aforementioned treatment served to exacerbate his personal and mental health issues
which in turn proximately resulted in his involuntary resignation herein.
35. As aresult of Defendant’s unlawful termination, Plaintiff's mental health disabilities
were exacerbated and Plaintiff has continued to suffer mental anguish, emotional distress and
anxiety.
36. Further, as a result of Defendant’s unlawful termination, Plaintiff has also been damaged
in the form of lost pay, plus the loss of associated fringe benefits, potential promotional
opportunities, a loss of seniority and has incurred reasonable attorney fees.
FOURTH CLAIM FOR RELIEF
Possible Transfer to US Court of Appeals for the Federal Circuit
37.  Plaintiffrestates the previous allegations 1-36 of his Complaint.

38. Plaintiff believes this Court has jurisdiction over his Complaint pursuant to the provisions
Case: 3:20-cv-00380-DRC Doc #: 1 Filed: 09/14/20 Page: 7 of 8 PAGEID #: 7

of 5 U.S.C. §7703 (b)(2) as set forth at page 11 of the attached MSPB decision.
39. However, and recognizing that the applicability of the associated rules and regulations
governing these actions are complex and overly complicated, Plaintiff requests that if this Court
later decides that it lacks subject matter jurisdiction of Plaintiffs claims that it transfer this case
to the U.S. Court of Appeals for the Federal Circuit.
IV. PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully demands judgment against Defendant Secretary of

the Air Force and prays for the following relief:

A. For reinstatement to employment at Defendant’s Wright Patterson Air Force Base
facility;

B. Back pay and lost benefits in excess of $100,000;

C. Front pay and lost benefits including the right to a disability medical retirement in
excess of $100,000 if reinstatement is not awarded;

D. Pre and post judgment interest;
E. Reasonable attorney fees and statutory damages, plus costs;
F. Compensatory damages in excess of $100,000; and

G. Such other relief as this Court deems just and equitable.

Respectfully submitted,
DUWEL LAW

/s/ David M. Duwel

DAVID M. DUWEL (0029583)
130 West Second Street, Ste 2101
Dayton, Ohio 45402

PH: (937) 297-1154

FAX: (937) 297-1152
Case: 3:20-cv-00380-DRC Doc #: 1 Filed: 09/14/20 Page: 8 of 8 PAGEID #: 8

ATTORNEY FOR PLAINTIFF

CERTIFICATE OF SERVICE

I hereby certify that on this 11 day of September 2020, the foregoing was filed
electronically. Notice of this filing will be sent to all parties by operation of the Court’s CM/ECF
and copies will be mailed via U.S. Mail to those parties to whom electronic notice has not been
sent. Parties may access the filing through the Court’s e-filing system.

/s/ David M. Duwel
Attorney at Law
